01

02

03

04

05                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
06                                      AT SEATTLE

07 UNITED STATES OF AMERICA,              )
                                          )             CASE NO. MJ21-310
08         Plaintiff,                     )
                                          )
09         v.                             )
                                          )             DETENTION ORDER
10   RICKY CHAVEZ HERNANDEZ               )
                                          )
11         Defendant.                     )
     ____________________________________ )
12

13
     Offenses charged:
14
        1. Conspiracy to Distribute Fentanyl
15
     Date of Detention Hearing:    June 2, 2021.
16
            The Court, having conducted a detention hearing pursuant to 18 U.S.C. §3142(f) and
17
     based upon the factual findings and statement of reasons for detention hereafter set forth, finds
18
     that no condition or combination of conditions which defendant can meet will reasonably assure
19
     the appearance of defendant as required and the safety of other persons and the community.
20
            FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION
21
            1.      Defendant has been charged with a drug offense, the maximum penalty of which
22



     DETENTION ORDER
     PAGE -1
01 is in excess of ten years. There is therefore a rebuttable presumption against defendant as to

02 both dangerousness and flight risk, under 18 U.S.C. § 3142(e). Defendant has a lengthy

03 criminal record including convictions for possession of a controlled substance, second degree

04 assault, and unlawful possession of a firearm. He is currently charged with Conspiracy to

05 Distribute Fentanyl with records indicating that this alleged offense occurred while he was on

06 bond from a King County matter involving the above drug and gun charges.

07         2.      Defendant poses a risk of flight based on the 48 bench warrants issued for his

08 repeated history of failure to appear. He has an extensive history of noncompliance and

09 criminal activity while under supervision and pretrial release. Defendant also has a history of

10 mental health issues and substance abuse. Defendant is a danger to the community because of

11 his reoccurring history of similar criminal conduct and background of noncompliance and

12 charges of criminal activity while under supervision. Defendant allegedly committed the

13 current offense while on bond in another matter.

14         3.      There does not appear to be any condition or combination of conditions that will

15 reasonably assure the defendant’s appearance at future Court hearings while addressing the

16 danger to other persons or the community.

17      It is therefore ORDERED:

18      1. Defendant shall be detained pending trial, and committed to the custody of the Attorney

19         General for confinement in a correction facility separate, to the extent practicable, from

20         persons awaiting or serving sentences or being held in custody pending appeal;

21      2. Defendant shall be afforded reasonable opportunity for private consultation with

22         counsel;



     DETENTION ORDER
     PAGE -2
01     3. On order of the United States or on request of an attorney for the Government, the person

02        in charge of the corrections facility in which defendant is confined shall deliver the

03        defendant to a United States Marshal for the purpose of an appearance in connection

04        with a court proceeding; and

05     4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel

06        for the defendant, to the United States Marshal, and to the United State Probation

07        Services Officer.

08     DATED this 3rd day of June, 2021.

09

10
                                                        A
                                                        S. KATE VAUGHAN
11                                                      United States Magistrate Judge

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
